DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2020 and 2/14/2021 is acknowledged have been entered. The claims of 2/14/2021 are under consideration. Claims 1-32, 40-42, 44-45 stand cancelled. Claim 33 was amended. Claims 46-48 were newly presented. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied and constitute the complete set presently being applied to the instant application. 
Pending and Entered Documents
Given the lengthy prosecution history the Examiner is including this section to clarify the record as to which documents have been entered and are under consideration. Also as of 9/14/2020 Guenevere Perry has power of attorney for the two inventors. 
		Specification 10/1/2020
		Claims 2/14/2021
		Abstract 10/1/2020
		Drawings 10/17/2017
Election/Restrictions
Newly submitted claims 46-48 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 46-48 are directed to a method of applying a blended composition comprising organic volatile compounds onto plants and/or plant parts in a fungistatic effective amount where the organic compounds include acetonitrile, acrylonitrile, ethylene cyanohydrin, propylene cyanohydrin and cyanide and wherein the composition is capable of exhibiting a synergistic fungistatic effect upon application. This invention is related to the elected method of inducing bacteria as distinct methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have different design and mode of operation. The invention of claim 46 does not require the induction of bacteria. The organic compounds could be purchased from a catalog. The same goes for claims 47 and 48 as these represent product-by-process type limitations regarding the nature of the applied organics—thus unless the process of producing the organics renders them structurally different in a non-obvious way, these process of making limitations carry little patentable weight.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for 

Information Disclosure Statement
Acknowledgement is made of applicant's submitting an information disclosure statement on 12/28/2020. The information disclosure statement fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because copies of the documents have not been provided.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 101 and 35 USC § 115
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

35 U.S.C. 115(a) reads as follows (in part):


The present application sets forth the incorrect inventorship because Inventor Perry on 2/14/2021 states that the cancellation of claims 35-37, 40-42 and 44-45 removes the 2nd inventor. As the 2nd inventor does not contribute to any of the pending claims, the application sets forth the incorrect inventorship.
Claims 33-34, 38-39, 43 and 46-48 are rejected under 35 U.S.C. 101 and 35 U.S.C. 115 for failing to set forth the correct inventorship for the reasons stated above.

Duplicate Claim Warning
Applicant is advised that should claim 33 be found allowable, claim 38 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 33-34, 38-39 and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 33 contains improper and ambiguous Markush groupings. The claim recites “inducing agents including short chained hydrocarbons comprising of propylene and/or ethylene, and optionally a nitrogen compound comprising of urea, ammonium chloride, or cyanide, and mixtures thereof” It unclear if the short chained hydrocarbons, and nitrogen compounds applicant meant to be a list of possible alternatives—the final “and” throws this into confusion. A Markush listing is by definition must be a closed group of alternatives. The use of the open transitional phrase “comprising” and “including” renders the claims indefinite as it is unclear what other alternatives are intended to be encompassed by the claim. MPEP 2173.05(h) recites:
A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members. Abbott Labs., 334 F.3d at 1280, 67 USPQ2d at 1196. If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b)  as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim. If a claim is intended to encompass combinations or mixtures of the alternatives set forth in the Markush grouping, the claim may include qualifying language preceding the recited alternatives (such as "at least one member" selected from the group), or within the list of alternatives (such as "or mixtures thereof"). Id. at 1281. See also MPEP § 2111.03.
It is unclear which of the recited inducing agents are required. As written it is possible that the bacteria could be induced by an unrecited element given the open transitional phrase so long as it preforms the desired function. Furthermore, the phrase “comprising of” is 
	Similarly, claim 34 contains an improper and ambiguous Markush listing. “Essentially consisting of” is not a traditional transitional phrase—the more accepted “consisting essentially of” is an open transitional phrase absent clear indication as to which materials materially effect the invention. The final and/or also renders the group open. As addressed above, Markush listings of alternatives must be closed. The Examiner suggests the language “selected from the group consisting of Rhodococcus spp., Pseudomonas spp., Xanthobacter spp., Bacillus spp. and mixtures thereof.”

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

(A) Claim 43 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the 
Regarding claim 43 there is no support for placing the solution in plants or plant parts. There is only support for placing it on or near plants or plant parts.
Response to Arguments
	This rejection was presented in the final rejection of 12/14/2020. No arguments or amendments were presented regarding this rejection. Accordingly, it is maintained.

	(B) Claims 33-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Applicant’s claims are directed to a method of inducing bacteria to biosynthesize volatiles that deter fungal infection in plants with the active steps of exposing the bacteria to inducing agents including short chained hydrocarbons comprising propylene and/or ethylene, and optionally a nitrogen compound comprising of urea, ammonium chloride or cyanide, and mixtures thereof in a triphasic condition and harvesting the bacteria and applying them directly or indirectly to plants. Claim 33 is exceedingly broad in that the type of bacteria is not specified, the type of target plant is not specified and neither are the resulting volatile compounds which must be capable of carrying out the rather specific function of deterring fungal infection. Not all bacteria are capable of producing volatile no effect of ethylene on fungal growth (abstract). Further, attention is directed to a review article by Bernard R. Glick (“Plant Growth-Promoting Bacteria: Mechanisms and Applications” Hindawi Publishing Corporation Scientifca, 2012, 1-15, previously presented and of record). Glick teaches that the interaction between soil bacteria and plants may be beneficial, harmful or neutral to the plant and that the effect that a particular bacterium has on a plant may change as the conditions change (p. 2 first column). 
	Applicant’s specification discloses a single example where Rhodoccus rhodochrous DAP 96253 is induced with propylene/ethylene, cobalt and urea or ammonium chloride over Bacto agar. Applicant hypothesizes that the observed nitrile degrading activity suggests the bacteria cells converted hydrocarbons into volatile compounds (p. 12), but never says which compounds and never shows that these volatile compounds result in deterred ethylene production in plants which in turn leads to reduced fungal infection. Beyond this single strain applicant has not shown species of invention capable of carrying out the desired effects. The specification also notes that ethylene 
	Therefore it is clear that the breadth of the claims far exceeds what applicant was in possession of at the time of filing. Applicant has not claimed the required structural features and conditions necessary to carry out the rather specific functional property of decreasing ethylene production in order to reduce fungal infections. 
	The purpose of the written description requirement is to “ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.” University of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 920 (Fed. Cir. 2004), (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000)). To determine whether there is adequate written description support for the genus of methods and means of achieving the claimed properties, the Specification is reviewed for species that achieve the claimed results. "[T]he specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus." Ariad, 94 USPQ2d at 1170-1171.
inter alia, "functional characteristics when coupled with a known or disclosed correlation between function and structure..." Enzo Biochem, Inc. v. Gen-Probe Inc., 296 F.3d 316, 1324-25 (Fed. Cir. 2002) (quoting Guidelines, 66 Fed. Reg. at 1106 (emphasis added)). Bacteria containing a monooxygenase gene was not disclosed in the specification as being a relevant identifying characteristic of the bacteria in order to result in volatiles that deter ethylene production and/or reduce fungal growth. 
Response to Arguments
	A very similar version of this rejection was presented in the final rejection of 12/14/2020. No arguments or amendments were presented regarding this rejection. The amendments do not overcome this rejection. Accordingly, it is maintained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

38-39 and 43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perry (Perry, Guenevere Diane, "Enhancing the Expression of Enzymes Used to Degrade Hydrocarbons and Cyanohydrins in Rhodococcus sp. DAP 96253 by Using Inducers such as Cobalt, Urea, and Propylene Gas; Also Enhances the Ability of the Bacteria to Delay the Ripening of Several Fruit Species." Dissertation, Georgia State University, 2011. https://scholarworks.gsu.edu/biology_diss/102) as evidenced by Difco & BBL Manual (second edition (c) 2009 by Becton, Dickinson and Company Sparks, MD 21152, pp. 42-44). 
Perry teaches exposing bacteria (Rhodoccus rhodochrous DAP 96253) to cobalt, urea and propylene/ethylene as the sole carbon source (abstract). And also to hydrogen cyanide (referred to throughout as “cyanide”) and ethylene to form a volatile compound which is an aliphatic nitrile (see fig. 34 pathway D). The bacteria is grown over Bacto Agar (see p. 22) which as evidenced by the Difco & BBL Manual, p. 44 contains 0.002% iron. The R. rhodochrous DAP 96253 bacteria comprise nitrile hydratase (referred to as NHase throughout, a nitrile degrading enzyme), cyanide dehydratase (a dehydratase), and alkylene monooxygenase enzyme (referred to as AMO throughout). Perry teaches that this bacteria forms cyanohydrins which in turn are good substrates for NHase/Amidase (p. 72). Fig. 7 is titled a biphasic flask but as it contains solid Bacto agar, liquid culture media and propylene/ethylene gas there is nothing preventing one from calling it a triphasic system as it contains a solid, liquid and gas. 
Plant or plant parts were exposed to R. rhodochrous DAP 96253 cells which delayed ripening (p. 74-75) which satisfies the claim step of exposing plant or plant parts to exogenous volatiles released by one or more bacteria as well as the final wherein 
Exposing plants or plant parts to exogenous volatiles released by one or more bacteria induced by exposure to propylene and/or ethylene and optionally a nitrogen compound are the only required method steps of claim 33—and are the same steps and same bacteria as those described in the instant specification at p. 13 (Table 3) which applicant purports deter ethylene production and in turn reduce fungal infection (see claim 33 which states “wherein the reduction of ethylene production reduces fungal infection in plants”). Thus volatile compounds capable of deterring ethylene production and in turn reducing fungal infection necessarily result as the Perry dissertation discloses the exact method steps as instantly disclosed—regardless of whether or not the dissertation recognized this at the time. Note that there is no requirement that the exposed plants have a fungal infection but as all climacteric fruit is capable of developing fungal infection the claims are anticipated. 
Regarding claim 34, in addition to Rhodococcus, Perry teaches that Pseudomonas also contains NHase genes—the gene purported for the desired delay in fruit ripening property (p. 10). Thus one could immediately envisage using Pseudomonas as well as Rhodococcus. 
Regarding claim 43 which requires placing a sufficient quantity to reduce fungal infections, the examiner notes that the specification fails to provide guidance on what this amount is and accordingly the broadest reasonable interpretation is adopted, which here 
Examiner Note
The examiner notes that a very similar version of this rejection was presented in the Final rejection 9/8/2020 and 12/14/2020. The broadening of the claims after the Non-Final rejection of 9/30/2020 necessitated bringing this rejection back. No arguments regarding the merits of this rejection have been presented.
Applicant submitted a declaration under 37 CFR 1.132 on 3/2/2021 arguing that the dissertation was submitted to the publisher in 2011 but was not published until August 2013. Applicant points to federal case Perry v. Marry Ann Liebert and Georgia State University and argues that the defendant acknowledged and did not dispute the copyright of the dissertation and never disputed the published claim that the dissertation was not publicly accessible until August 2013. This declaration has been considered but has not been found to be persuasive. Applicant has not provided evidence suggesting that the dissertation was not publically available December 14, 2011.
First, no mention of any date was made regarding the dissertation that the Examiner saw in the court case cited.
Arguably more importantly, the following evidence and arguments suggest that the dissertation is prior art. MPEP 2128.01 discusses a thesis placed in a university library or online database. Such a document is prior art if sufficiently accessible to the public. Online databases, such as ScholarWorks @ Georgia State University where the dissertation was uploaded are not always considered a printed publication, but unlike the examples 
Further evidence suggesting the dissertation was not embargoed from December 2011 to August 2013 are the emails submitted 3/13/2020. The first email from Dr. Perry (inventor) to Professor Pierce on August 7, 2012 has a subject “Paper Withdrawl”. The body of the email is cutoff and not submitted. The response from Professor Pierce on August 9, 2012 notes that the paper has not been reviewed by legal. And then he continues to discuss that “According to patent law, the disclosure of patent sensitive information, represents a bar for patenting.” These emails suggest that if “the paper” in question includes the dissertation that it was not placed on hold until after August 9, 2012—meaning that it was publically available from December 14, 2011 until such date. 
Applicant submitted a letter on Georgia State University letterhead stating “INTELLECTUAL PROPERTY ISSUES RELATED TO THE DISSERTATION OF DR. PERRY. Dr. Perry’s dissertation and scientific papers have been placed on patent-hold.” This document does not have a date and so is not persuasive in showing the dissertation was not publically available December 14, 2011. 
In conclusion, the data suggesting a prior art date of December 14, 2011 outweighs that suggesting a later date.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 33-34, 38-39 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Perry (Perry, Guenevere Diane, "Enhancing the Expression of Enzymes Used to Degrade Hydrocarbons and Cyanohydrins in Rhodococcus sp. DAP 96253 by Using Inducers such as Cobalt, Urea, and Propylene Gas; Also Enhances the Ability of the Bacteria to Delay the Ripening of Several Fruit Species." Dissertation, Georgia State University, 2011. https://scholarworks.gsu.edu/biology_diss/102) as evidenced by Difco & BBL Manual (second edition (c) 2009 by Becton, Dickinson and 
To the extent that the claims encompass or are amended in the future to require that the plant being exposed to the biosynthesized volatile compound(s) be infected with fungi prior to exposure, this rejection is given. The teachings of the Perry dissertation highlighted in the above 102 rejection are incorporated herein by reference. 
The Perry dissertation teaches the required active steps (which are ambiguous—see above 112(b) rejection) including exposing plant or plant parts to exogenous volatiles released by bacteria induced with propylene and/or ethylene in a tri-phasic system—and also exposing plant or plant parts to bacteria grown in this fashion which utilized the ethylene from the plant or plant parts (p.74-75). Thus to the extent that these active steps inherently reduce future fungal infection from the reduction of ethylene, the 102 was applied above, but the Perry dissertation makes to acknowledgement of the link between ethylene and fungal infection. 
Bradley teaches that ethylene triggers fruit ripening and also tells fungi when to attack fruit (p. 1). Fungal spores attach themselves to fruit as they grow but they remain dormant until ripening (p. 2). Bradley reports that both ethylene and propylene cause fruit ripening and both also induce fungi to develop (p. 3). Bradley also teach that not all plants produce ethylene (such as oranges and transgenic tomatoes (pp. 2-3) and that ethylene had no effect on fungal growth on these plants.
Accordingly, it would have been obvious to have exposed ethylene producing plants to the induced bacteria of the Perry dissertation with the reasonable expectation that doing so would result in reduced fungal growth. One would have been motivated to .
Response to Arguments
No arguments regarding the merits of this rejection have been presented. Accordingly, the rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 33-34, 38-39 and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9456609. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented independent claims 1 and 15 recite a method comprising the active step of exposing plant or plant parts to exogenous volatiles released by one or more bacteria, where the biosynthesized volatile compounds are induced by exposure of the bacteria to inducing agents including short chained hydrocarbons comprising propylene and/or ethylene, and optionally a nitrogen compound comprising urea, ammonium sulfate, or cyanide, and mixtures thereof. Subsequent dependent claims specify that the bacteria is Rhodococcus spp., Pseudomonas spp., and Xanthobacter spp. (claim 2) and  Rhodococcus rhodochrous strain DAP 96253 strain, Rhodococcus sp. strain DAP 96622, Rhodococcus erythropolis (claim 3) which are bacteria with monooxygenase genes. Claims 4 and 8 call for the use of iron with an ammonium compound and/or cyanide. The claims report that the methods deter ethylene production and delay plant development (claim 1) and modulate ethylene production and delay plant development (claim 15). Accordingly, as ethylene production is deterred so too will fungal infections. The patented claim has method steps (exposing and inducing) that anticipate the instantly claimed method steps of exposing and inducing. The patented claims do not recognize that deterred ethylene production in turn leads to reduced fungal infection but such an outcome is implicit as the carrying out of identical method steps cannot have a different outcome. 


Response to Arguments
The examiner notes that a similar non-statutory double patenting rejection was presented in the Non-Final rejection of 9/30/2020 and final rejection of 12/14/2020. Applicant provided no arguments regarding this rejection. Applicant is required to argue in writing distinctly and specifically to point out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action. See 37 CFR 1.111(b). Applicant can overcome this rejection by providing persuasive arguments, amending to a non-obvious invention and/or filing a terminal disclaimer if possible. As noted in the Non-Final of 9/30/2020 the instant application and the earlier patent (US 9456609) are not commonly owned and therefore a terminal disclaimer may not be possible. The examiner also notes that the instant Divisional application was not the result of a restriction requirement and therefore this application does not receive safe harbor protection of 35 USC 121. 

Notes to Applicant
(A) Given the fact that none of the rejections from the Final rejection of 12/14/2020 have been argued by applicant, despite the Examiner pointing out this requirement in Paragraph (2) of the Notice of Informal RCE of 1/26/2021. Applicant is asked to read and comply with the requirements of 37 CFR 1.111(b) in any and all future responses. Failure to do so will result in a Notice of Non-Responsive Amendment.
The text of 37 CFR 1.111(b) is shown below:
(b) In order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action. The reply by the applicant or patent owner must be distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action. The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. If the reply is with respect to an application, a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated. The applicant’s or patent owner’s reply must appear throughout to be a bona fide attempt to advance the application or the reexamination proceeding to final action. A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.

	(B) Should applicant wish to have a conversation with the examiner about any of the rejections in this Office action, the interview must be requested and held before a response is submitted by applicant. The Examiner will not grant an interview after a response to this action has been submitted as it will not serve to advance prosecution as prosecution must take place via the written record (see (A) above).  The examiner further notes, that despite deficiencies being pointed out by the examiner in the interview of 3/1/2021 (issues of inventorship and Non-statutory double patenting, see interview summary 3/4/2021), Applicant made no attempt to remedy these issues following the interview save for the filing of a 37 CFR 1.132 declaration—which would only effect the prior art rejections under 35 USC 102 and 103 but not the other issues. 

Conclusion
Claims 33-34, 38-39 and 43 are rejected.  No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kortney Klinkel, whose telephone number is (571)270-5239.  The examiner can normally be reached on Monday-Friday 10 am to 7 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fereydoun Sajjadi can be reached on 571-272-61753311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.
/Kortney L. Klinkel/
Primary Examiner, Art Unit 1699